In an action for the specific performance of an alleged contract to convey real estate in the State of New York, service of the summons and complaint has been made in the State of Connecticut, upon a resident of that State. The motion of the defendant to set aside such service has been denied.
In an action "where the complaint demands judgment that the defendant be excluded from a vested or contingent interest in or lien upon specific real or personal property within the State or that such an interest or lien in favor of either party be enforced, regulated, defined or limited, or otherwise affecting the title to such property," the summons may be served out of the State. (Sections 232 and 235, Civ. Prac. Act.) The language of the *Page 264 
statute is sufficiently broad to cover an action for specific performance. Service without the State is sufficient to give the court jurisdiction to grant a judgment in rem binding upon a non-resident defendant so served. It does not, however, bring the non-resident defendant's person within the jurisdiction of the court. A decree in personam "can be supported against a person who is not a citizen or resident of the State in which it is rendered only by actual service upon him within its jurisdiction. (Hart v. Sansom, 110 U.S. 151.) The question presented by this appeal is whether a judgment in an action for specific performance is only a decree in personam against the party who has agreed to convey property, or whether the court in such an action may grant a judgment which will operate upon the property itself and result in a transfer of the title to a successful party though the defendant fail or refuse to obey a command of the judgment directed to him.
That a court of chancery acts only upon the person is a recognized maxim of equity jurisprudence. (Ewing v. OrrEwing, L.R. 9 App. Cas. 34. See Cook on Powers of Courts of Equity, 15 Columbia Law Review, 36.) "A decree of chancery spoke in terms of personal command to the defendant, but its directions could only be carried into effect by his personal act. * * * The decree never stood as a title in the place of an actual conveyance by the defendant; nor was it ever carried into effect by any officer acting in the defendant's name." (Pomeroy on Equity Jurisprudence, section 428.) In jurisdictions where the decrees of a court of equity still retain the traditional form and effect of a mere command, a court of equity cannot obtain jurisdiction over a nonresident by service without the State. (Hart v. Sansom, supra; Spurr v. Scoville, 3 Cush. [Mass.] 578.)
It has been doubted whether the jurisdiction of courts of equity was ever subject to any inherent limitation that its decrees must operate solely in personam, though *Page 265 
the early chancellors adopted the "method of acting, as they said, upon the conscience of defendants." In this country "the statutes of the several states have virtually abolished the ancient doctrine that the decrees in equity can only act upon the person of a party, and have generally provided that in all cases where the ends of justice require such an effect, and where it is possible, a decree shall either operate ex proprio vigore to create, transfer, or vest the intended right, title, estate, or interest, or else that the acts required to be done in order to accomplish the object of the decree shall be performed by an officer of the court acting for and in the name of the party against whom the adjudication is made." (Pomeroy's Equity Jurisprudence, sec. 135.) "A bill for the specific execution of a contract to convey real estate is not strictly a proceeding inrem, in ordinary cases; but where such a procedure is authorized by statute, on publication, without personal service of process, it is, substantially, of that character." (Boswell's Lessee v.Otis, 50 U.S. 336.)
It has been held that the power of a court of equity to pronounce a judgment in rem is not dependent upon statute and may be exercised against a non-resident whenever the Legislature has authorized constructive service. (Tennant's Heirs v.Fretts, 67 West Va. 569.) In Silver Camp Mining Co. v.Dickert (31 Mont. 488) the court reached opposite conclusion. We need not now decide between such conflicting decisions. A court of equity, undoubtedly, may by constructive service, in accordance with statute, acquire jurisdiction over a nonresident in an action for specific performance whenever it has power, whether granted by statute or inherent, to make a decree which will result directly, or through conveyance by an officer, in the transfer of title or interest in land. (Hollander v. CentralMetal  Supply Co., 109 Md. 131; Felch v. Hooper,119 Mass. 52. See, also, 2 Story's Equity Jurisprudence [14th edition], 743.) *Page 266 
In this State the Legislature has provided in section 979 of the Civil Practice Act that where a "judgment directs a party * * * to convey real property, if the direction is disobeyed, the court, by order, besides punishing the disobedience as a contempt, may require the sheriff * * * to convey the real property, in conformity with the direction of the court." A decree of the court is enforceable not merely by punishment of a disobedient party but may be carried into effect by action of the sheriff operating directly upon the property. It may be that the primary purpose of the Legislature was to grant additional force to a decree in a case where the court had acquired jurisdiction of the person of a disobedient party. Its effect extends beyond such a case. It has changed the nature of the action from an action in personam, to an action substantially in rem. Though the court cannot by constructive service obtain jurisdiction of the person of a non-resident defendant and cannot compel such a defendant to obey its decree, where the court has the power to make a decree which will affect the interests of a party in property within the State, whether that party obeys the decree or not, the action is not purely in personam. The court's decree acts upon the property as well as the person of the nonresident defendant. In such case the objection that the court by constructive service obtains no jurisdiction over the person of a non-resident is without force. The Legislature has expressly provided that in an action for specific performance a court may enforce its decree by other means than direction to the defendant.
The order should be affirmed, with costs, and the questions certified answered "Yes."
CARDOZO, CH. J., POUND, CRANE, ANDREWS and O'BRIEN, JJ., concur; KELLOGG, J., dissents.
Order affirmed, etc. *Page 267